DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: -- A METHOD OF FORMING VERTICAL FIELD-EFFECT TRANSISTOR DEVICES HAVING GATE LINER --.

Allowable Subject Matter
Claims 1-9, 12 and 15-24 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a preliminary isolation structure between the first VFET and the second VFET, wherein the preliminary isolation structure comprises a sacrificial layer and a gap capping layer sequentially stacked on the substrate in the vertical direction; and a gate liner on opposing sides of the preliminary isolation structure and between the preliminary isolation structure and the substrate; forming a top capping layer on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOAI V PHAM/
Primary Examiner, Art Unit 2892